Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 20, 2019 and March 2, 2021 have been considered by the Examiner and made of record in the application file.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gharavi et al. (US 2019/0020407 A1) in view of Tarighat Mehrabani (US 2021/0037447 A1).
Consider claim 1, Gharavi et al. show and disclose a node for providing wireless communication services for a plurality of service providers to a service area with a defined set of beam signals (An active repeater device shareable by multiple service providers to facilitate communication with multiple customer premises equipment (CPEs); Multiple base stations corresponding to multiple service providers, may be geographically positioned to cover specific geographical areas [paragraphs 6, 30, 33, 34]), the node comprising: a plurality of input communication ports configured to receive communication signals from the plurality of service providers (the active repeater device 102 may be configured to receive the plurality of beams 114 of input RF signals having a first beam pattern; The plurality of beams 114 of input RF signals may be received by the active repeater device 102 from the plurality of base stations 104; plurality of base stations 104 may be associated with a plurality of different service providers [fig. 3, paragraphs 34, 36, 37]); a first antenna panel; a second antenna panel (antenna array 502 may comprise a set of antenna elements; first controller 322 may be configured to partition the set of antenna elements of the antenna array 502 into a plurality of spatially separated antenna sub-arrays 504A, 504B, 504C, and 504D [paragraphs 80, 88, 104]; and a control circuit coupled to the plurality of input communication ports, the first antenna panel, and the second antenna panel (active repeater device 102 may comprise a digital modem circuitry [fig. 3, fig. 4, paragraphs 39, 76]), the control circuit configured to: instruct the first antenna panel to generate a first partial subset of beam signals of the defined set of beam signals; instruct the second antenna panel to generate a second partial subset of beam signals of the defined set of beam signals; and arbitrate which of the communication signals from the plurality of service providers are transmitted through the first partial subset of beam signals and which of others of the communication signals from the plurality of service providers are transmitted through the second partial subset of beam signals (assign a first set of beam settings (comprising a first beam setting, a second beam setting, a third beam setting, and a fourth beam setting) of the plurality of beam settings to the plurality of groups of CPEs; Each beam of the plurality of beams 110 of output RF signals may be transmitted exclusively to a corresponding group of the plurality of groups of CPEs; a first beam of output RF signals may be concurrently transmitted to the first group of CPEs 112A associated with the first service provider and second beam of output RF signals to the second group of CPEs 112B associated with the second service provider based on the assigned different beam setting to each group of the plurality of groups of CPEs 112, the received first beam of input RF signals for the first group of CPEs 112A, and the received second beam of input RF signals for the second group of CPEs 112B [paragraphs 76, 85, 86, 156]).
However, Gharavi et al. fail to explicitly disclose wherein the second partial subset of beam signals does not include beam signals from the first partial subset of beam signals.
In the same field of endeavor, Tarighat Mehrabani shows and discloses wherein the second partial subset of beam signals does not include beam signals from the first partial subset of beam signals (sharing of the first RF repeater device (e.g. the RF repeater device 204) between the network A 506 and the network B 508; network A 506 and the network B 508 may be operated or managed by different operators or telecommunications service provider; the RF repeater device 204 may have multi-beam capable phased arrays; a subset of beams within same antenna array may be allocated to the network A 506, while another subset of beams within same antenna array are allocated to the network B 508 [paragraph 59]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to allocate a subset of beams to a subset of arrays for different network operators as taught by Tarighat Mehrabani in the system of Gharavi et al., in order to provide a repeater device or node that can be shared between different service providers.
Consider claim 11, and as applied to claim 1 above, Gharavi et al. show and disclose the claimed invention except wherein the node comprises a distributed unit.
In the same field of endeavor, Tarighat Mehrabani shows and discloses wherein the node comprises a distributed unit (the access repeaters (providing access to end users in lower frequency band) may form a “Distributed Antenna System (DAS)”, where multiple access repeaters provide signals to end users, such as destination nodes [paragraph 148]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide repeaters as part of a distributed antenna system as taught by Tarighat Mehrabani in the system of Gharavi et al., in order to provide a repeater device or node that can be shared between different service providers.
Consider claim 13, Gharavi et al. show and disclose A method for controlling a node for providing wireless communication services for a plurality of service providers to a service area with a defined set of beam signals (An active repeater device shareable by multiple service providers to facilitate communication with multiple customer premises equipment (CPEs); Multiple base stations corresponding to multiple service providers, may be geographically positioned to cover specific geographical areas [paragraphs 6, 30, 33, 34]), the method comprising: 22Attorney Docket No.: HI119-095Z instructing a first antenna panel to generate a first partial subset of beam signals of the defined set of beam signals; instructing a second antenna panel to generate a second partial subset of beam signals of the defined set of beam signals; and arbitrating which of communication signals from the plurality of service providers are transmitted through the first partial subset of beam signals and which of others of the communication signals from the plurality of service providers are transmitted through the second partial subset of beam signals (antenna array 502 may comprise a set of antenna elements; first controller 322 may be configured to partition the set of antenna elements of the antenna array 502 into a plurality of spatially separated antenna sub-arrays 504A, 504B, 504C, and 504D; (assign a first set of beam settings (comprising a first beam setting, a second beam setting, a third beam setting, and a fourth beam setting) of the plurality of beam settings to the plurality of groups of CPEs; Each beam of the plurality of beams 110 of output RF signals may be transmitted exclusively to a corresponding group of the plurality of groups of CPEs; a first beam of output RF signals may be concurrently transmitted to the first group of CPEs 112A associated with the first service provider and second beam of output RF signals to the second group of CPEs 112B associated with the second service provider based on the assigned different beam setting to each group of the plurality of groups of CPEs 112, the received first beam of input RF signals for the first group of CPEs 112A, and the received second beam of input RF signals for the second group of CPEs 112B [paragraphs 76, 80, 85, 86, 88, 104, 156]).
However, Gharavi et al. fail to explicitly disclose wherein the second partial subset of beam signals does not include beam signals from the first partial subset of beam signals.
In the same field of endeavor, Tarighat Mehrabani shows and discloses wherein the second partial subset of beam signals does not include beam signals from the first partial subset of beam signals (sharing of the first RF repeater device (e.g. the RF repeater device 204) between the network A 506 and the network B 508; network A 506 and the network B 508 may be operated or managed by different operators or telecommunications service provider; the RF repeater device 204 may have multi-beam capable phased arrays; a subset of beams within same antenna array may be allocated to the network A 506, while another subset of beams within same antenna array are allocated to the network B 508 [paragraph 59]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to allocate a subset of beams to a subset of arrays for different network operators as taught by Tarighat Mehrabani in the system of Gharavi et al., in order to provide a repeater device or node that can be shared between different service providers.
Consider claim 14, Gharavi et al., as modified by Tarighat Mehrabani, show and disclose the claimed invention as applied to claim 13 above, and in addition, Gharavi et al. further disclose receiving, at a plurality of input communication ports, the communication signals from the plurality of service providers (the active repeater device 102 may be configured to receive the plurality of beams 114 of input RF signals having a first beam pattern; The plurality of beams 114 of input RF signals may be received by the active repeater device 102 from the plurality of base stations 104; plurality of base stations 104 may be associated with a plurality of different service providers [fig. 3, paragraphs 34, 36, 37]).
Consider claim 15, Gharavi et al., as modified by Tarighat Mehrabani, show and disclose the claimed invention as applied to claim 13 above, and in addition, Gharavi et al. further disclose transmitting from the first antenna panel with at least one beam signal from the first partial subset of beam signals and simultaneously transmitting from the second antenna panel with at least one beam signal from the second partial subset of beam signals (a first beam of output RF signals may be concurrently transmitted to the first group of CPEs 112A associated with the first service provider and second beam of output RF signals to the second group of CPEs 112B associated with the second service provider based on the assigned different beam setting to each group of the plurality of groups of CPEs 112, the received first beam of input RF signals for the first group of CPEs 112A, and the received second beam of input RF signals for the second group of CPEs 112B [paragraph 156]).

Claims 2, 3, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gharavi et al. (US 2019/0020407 A1) in view of Tarighat Mehrabani (US 2021/0037447 A1) in view of Thomas et al. (US 2004/0252055 A1).
Consider claim 2, and as applied to claim 1 above, Gharavi et al., as modified by Tarighat Mehrabani, show and disclose the claimed invention except a plurality of switches coupled to respective ones of the plurality of input communication ports.
In the same field of endeavor, Thomas et al. show and disclose a plurality of switches coupled to respective ones of the plurality of input communication ports (First and second input signals, Sa and Sb, for transmission by the antenna assembly 702 are delivered to the antenna elements E1-E12 through first and second input carrier lines 720, 722 respectively. The antenna assembly 702 includes first and second primary splitter units 716A, 716B fed by a respective one of the first and second input carrier lines 720, 722 [paragraphs 32, 121]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide an antenna assembly that includes splitters to receive input from respective input lines as taught by Thomas et al. in the system of Gharavi et al., as modified by Tarighat Mehrabani, in order to provide an antenna system that can be shared by different operators.
Consider claim 3, and as applied to claim 2 above, Gharavi et al., as modified by Tarighat Mehrabani, show and disclose the claimed invention except a first summation circuit coupled to the plurality of switches and configured to sum the communication signals received from the plurality of service providers to provide a first output signal; and a second summation circuit coupled to the plurality of switches and configured to sum the communication signals received from the plurality of service providers to provide a second output signal.
In the same field of endeavor, Thomas et al. show and disclose a first summation circuit coupled to the plurality of switches and configured to sum the communication signals received from the plurality of service providers to provide a first output signal; and a second summation circuit coupled to the plurality of switches and configured to sum the communication signals received from the plurality of service providers to provide a second output signal (the combiner means include first and second combiner units, where each combiner unit includes a respective transmit combiner network and a respective receive splitter network; the combiner means being arranged to receive phase adjusted signals from said control means and to transmit substantially simultaneously a first one of said signals at a first angle of electrical tilt and a second one of said signals at a second angle of electrical tilt.  [paragraphs 21, 32]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide a combiner to receive signals that can be transmitted simultaneously at different tilts as taught by Thomas et al. in the system of Gharavi et al., as modified by Tarighat Mehrabani, in order to provide an antenna system that can be shared by different operators.
Consider claim 16, and as applied to claim 13 above, Gharavi et al., as modified by Tarighat Mehrabani, show and disclose the claimed invention except switching incoming communication signals from the plurality of service providers to respective summation circuits associated with the first and second antenna panels.
In the same field of endeavor, Thomas et al. show and disclose switching incoming communication signals from the plurality of service providers to respective summation circuits associated with the first and second antenna panels (First and second input signals, Sa and Sb, for transmission by the antenna assembly 702 are delivered to the antenna elements E1-E12 through first and second input carrier lines 720, 722 respectively. The antenna assembly 702 includes first and second primary splitter units 716A, 716B fed by a respective one of the first and second input carrier lines 720, 722 [paragraphs 32, 121]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide an antenna assembly that includes splitters to receive input from respective input lines as taught by Thomas et al. in the system of Gharavi et al., as modified by Tarighat Mehrabani, in order to provide an antenna system that can be shared by different operators.
Consider claim 17, and as applied to claim 16 above, Gharavi et al., as modified by Tarighat Mehrabani, show and disclose the claimed invention except summing certain ones of the incoming communication signals from the plurality of service providers with the respective summation circuits based on the switching.
In the same field of endeavor, Thomas et al. show and disclose summing certain ones of the incoming communication signals from the plurality of service providers with the respective summation circuits based on the switching (the combiner means include first and second combiner units, where each combiner unit includes a respective transmit combiner network and a respective receive splitter network; the combiner means being arranged to receive phase adjusted signals from said control means and to transmit substantially simultaneously a first one of said signals at a first angle of electrical tilt and a second one of said signals at a second angle of electrical tilt.  [paragraphs 21, 32]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide a combiner to receive signals that can be transmitted simultaneously at different tilts as taught by Thomas et al. in the system of Gharavi et al., as modified by Tarighat Mehrabani, in order to provide an antenna system that can be shared by different operators.



Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gharavi et al. (US 2019/0020407 A1) and Tarighat Mehrabani (US 2021/0037447 A1), in view of Thomas et al. (US 2004/0252055 A1), and in further view of Schuehler et al. (US 2017/0229774 A1).
Consider claim 4, and as applied to claim 3 above, the combination of Gharavi et al. and Tarighat Mehrabani, as modified by Thomas et al., shows and discloses the claimed invention except a first beam direction control panel circuit coupled to the first summation circuit; and a second beam direction control panel circuit coupled to the second summation circuit.
In the same field of endeavor, Schuehler et al. show and disclose a first beam direction control panel circuit coupled to the first summation circuit; and a second beam direction control panel circuit coupled to the second summation circuit (a controllable combination circuit configured to couple, in a controllable manner, a signal interface of beam forming network 26.sub.1 and a signal interface of beam forming network 26.sub.2 so that the antenna apparatus' 10 antenna beam direction results from a combination of beams of antenna arrays 23.sub.1 and 23.sub.2, respectively. For example, in order to achieve a certain intermediate direction between two beam directions shown in FIG. 7, the two concatenations 23.sub.1 to 26.sub.1 and 23.sub.2 to 26.sub.2, respectively, are set to the two nearest beam directions [fig. 7, fig. 8, paragraph 63]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide beam direction control as taught by Schuehler et al. in the system of Gharavi et al. and Tarighat Mehrabani, as modified by Thomas et al., in order to provide beamforming for an antenna system.
Consider claim 5, and as applied to claim 4 above, the combination of Gharavi et al. and Tarighat Mehrabani, as modified by Thomas et al., shows and discloses the claimed invention except a first beam switch trigger panel circuit coupled to the first beam direction control panel circuit and configured to control the first beam direction control panel circuit; and a second beam switch trigger panel circuit coupled to the second beam direction control panel circuit configured to control the second beam direction control panel circuit.
In the same field of endeavor, Schuehler et al. show and disclose a first beam switch trigger panel circuit coupled to the first beam direction control panel circuit and configured to control the first beam direction control panel circuit; and a second beam switch trigger panel circuit coupled to the second beam direction control panel circuit configured to control the second beam direction control panel circuit (the antenna apparatus is controllable with respect to which of the m fixedly preconfigured beamforming states the beamforming network assumes and which of the N different connecting states the switching network assumes, thereby resulting in m×N control states of the apparatus, each of which is associated with a different beam direction of the wireless channel [fig. 7, fig. 8, paragraph 63, claim 11]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide switching means for beam control as taught by Schuehler et al. in the system of Gharavi et al. and Tarighat Mehrabani, as modified by Thomas et al., in order to provide beamforming for an antenna system.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gharavi et al. (US 2019/0020407 A1) in view of Tarighat Mehrabani (US 2021/0037447 A1) in view of Pu et al. (US 2016/0164587 A1).
Consider claim 6, and as applied to claim 1 above, Gharavi et al., as modified by Tarighat Mehrabani, show and disclose the claimed invention except wherein the defined set of beam signals serves an area defined in part by an origin angle.
In the same field of endeavor, Pu et al. show and disclose wherein the defined set of beam signals serves an area defined in part by an origin angle (an angle of the sector coverage formed by the antenna is 120 degrees [paragraph 59]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide an antenna with 120 degrees coverage as taught by Pu et al. in the system of Gharavi et al., as modified by Tarighat Mehrabani, in order to provide sharing between operators within a coverage sector.
Consider claim 7, and as applied to claim 6 above, Gharavi et al., as modified by Tarighat Mehrabani, show and disclose the claimed invention except wherein the defined set of beam signals serves an area defined in part by an origin angle.
In the same field of endeavor, Pu et al. show and disclose wherein the defined set of beam signals serves an area defined in part by an origin angle (an angle of the sector coverage formed by the antenna is 120 degrees; Each operator can set a signal transmitting parameter of an active antenna, for example, set a different antenna tilt angle, azimuth and beam width [paragraphs 59, 106]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide an antenna with 120 degrees coverage as taught by Pu et al. in the system of Gharavi et al., as modified by Tarighat Mehrabani, in order to provide sharing between operators within a coverage sector.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gharavi et al. (US 2019/0020407 A1) and Tarighat Mehrabani (US 2021/0037447 A1), in view of Pu et al. (US 2016/0164587 A1), and in further view of Thomas et al. (US 2004/0252055 A1).
Consider claim 8, and as applied to claim 6 above, the combination of Gharavi et al. and Tarighat Mehrabani, as modified by Pu et al., shows and discloses the claimed invention except wherein the first antenna panel is tilted relative to the second antenna panel.
In the same field of endeavor, Thomas et al. show and disclose wherein the first antenna panel is tilted relative to the second antenna panel (since the RP signals supplied to sub-arrays A and C differ by 90.degree., the electrical tilt of the antenna assembly is approximately 5 degree; direction of electrical tilt of the antenna assembly depends on the polarity of the phase shift applied to the signals supplied to the sub-arrays; where the signal to the upper sub-array (in this case sub-array A) has a positive phase and the lower sub-array (in this case sub-array C) has a negative phase shift, the angle of electrical tilt will be positive, i.e. above the normal boresight line [paragraph 99]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to adjust the tilt of two sub-arrays based on each on their degree difference as taught by Thomas et al. in the system of Gharavi et al. and Tarighat Mehrabani, as modified by Pu et al., in order to provide an antenna system that can be shared by different operators.
Consider claim 9, and as applied to claim 8 above, the combination of Gharavi et al. and Tarighat Mehrabani, as modified by Pu et al., shows and discloses the claimed invention except wherein the first antenna panel is tilted relative to the second antenna panel by half the origin angle.
In the same field of endeavor, Thomas et al. show and disclose wherein the first antenna panel is tilted relative to the second antenna panel by half the origin angle (RP signals supplied to sub-arrays A and C differ by 90.degree.; the angle of electrical tilt of such an antenna assembly typically varies by .+-.5.degree. for .+-.45.degree. of phase shift per sub-array; if the first delay device 12 shifts the phase of the signal supplied to sub-array A by +45.degree., then the third delay device 16 shifts the phase of the signal supplied to sub-array C by -45.degree [paragraphs 98, 99]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to adjust the tilt of two sub-arrays based on each on their degree difference, by +/- the degree difference as taught by Thomas et al. in the system of Gharavi et al. and Tarighat Mehrabani, as modified by Pu et al., in order to provide an antenna system that can be shared by different operators.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gharavi et al. (US 2019/0020407 A1) in view of Tarighat Mehrabani (US 2021/0037447 A1) in view of Lin (US 2012/0071184 A1).
Consider claim 10, and as applied to claim 1 above, Gharavi et al., as modified by Tarighat Mehrabani, show and disclose the claimed invention except wherein the node comprises a radio remote unit.
In the same field of endeavor, Lin shows and discloses wherein the node comprises a radio remote unit (the multi-base station concept enables multiple operators of the same network to share communication resources; The base station further includes a radio frequency module 123, which may be a multi-standard radio function unit (mRFU) or a multi-standard remote radio unit (mRRU) [paragraphs 10,39]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide multi-standard remote radio unit as a base station as taught by Lin in the system of Gharavi et al., as modified by Tarighat Mehrabani, in order to for multiple operators to share resources using a single base station.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gharavi et al. (US 2019/0020407 A1) in view of Tarighat Mehrabani (US 2021/0037447 A1) in view of Rudrapatna et al. (US 2014/0307610 A1).
Consider claim 12, and as applied to claim 1 above, Gharavi et al., as modified by Tarighat Mehrabani, show and disclose the claimed invention except wherein the node comprises an end unit.
In the same field of endeavor, Rudrapatna et al. show and disclose wherein the node comprises an end unit (multiple base stations from multiple service providers may be connected to single DAS head end unit, thus allowing the base stations to share a common access infrastructure [paragraph 37]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide a head end unit for multiple service providers to connect to as taught by Rudrapatna et al. in the system of Gharavi et al., as modified by Tarighat Mehrabani, in order for multiple service providers to share common access infratstructure.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gharavi et al. (US 2019/0020407 A1) and Thomas et al. (US 2004/0252055 A1), in view of Tarighat Mehrabani (US 2021/0037447 A1), and in further view of Pu et al. (US 2016/0164587 A1).
Consider claim 18, Gharavi et al. show and disclose a multi-operator radio node for providing wireless communication services for a plurality of service providers to a service area with a defined set of beam signals (An active repeater device shareable by multiple service providers to facilitate communication with multiple customer premises equipment (CPEs); Multiple base stations corresponding to multiple service providers, may be geographically positioned to cover specific geographical areas [paragraphs 6, 30, 33, 34]), the multi-operator radio node comprising: a plurality of input communication ports configured to receive communication signals from the plurality of service providers (the active repeater device 102 may be configured to receive the plurality of beams 114 of input RF signals having a first beam pattern; The plurality of beams 114 of input RF signals may be received by the active repeater device 102 from the plurality of base stations 104; plurality of base stations 104 may be associated with a plurality of different service providers [fig. 3, paragraphs 34, 36, 37]); a first antenna panel; a second antenna panel (antenna array 502 may comprise a set of antenna elements; first controller 322 may be configured to partition the set of antenna elements of the antenna array 502 into a plurality of spatially separated antenna sub-arrays 504A, 504B, 504C, and 504D [paragraphs 80, 88, 104]; and a control circuit coupled to the plurality of input communication ports, the first antenna panel, and the second antenna panel (active repeater device 102 may comprise a digital modem circuitry [fig. 3, fig. 4, paragraphs 39, 76]), the control circuit configured to: instruct the first antenna panel to generate a first partial subset of beam signals of the defined set of beam signals; instruct the second antenna panel to generate a second partial subset of beam signals of the defined set of beam signals; and arbitrate which of the communication signals from the plurality of service providers are transmitted through the first partial subset of beam signals and which of others of the communication signals from the plurality of service providers are transmitted through the second partial subset of beam signals (assign a first set of beam settings (comprising a first beam setting, a second beam setting, a third beam setting, and a fourth beam setting) of the plurality of beam settings to the plurality of groups of CPEs; Each beam of the plurality of beams 110 of output RF signals may be transmitted exclusively to a corresponding group of the plurality of groups of CPEs; a first beam of output RF signals may be concurrently transmitted to the first group of CPEs 112A associated with the first service provider and second beam of output RF signals to the second group of CPEs 112B associated with the second service provider based on the assigned different beam setting to each group of the plurality of groups of CPEs 112, the received first beam of input RF signals for the first group of CPEs 112A, and the received second beam of input RF signals for the second group of CPEs 112B [paragraphs 76, 85, 86, 156]).
However, Gharavi et al. fail to specifically disclose the control circuit comprising a plurality of switches, a first summation circuit, and a second summation circuit.
In the same field of endeavor, Thomas et al. show and disclose the control circuit comprising a plurality of switches, a first summation circuit, and a second summation circuit (the combiner means include first and second combiner units, where each combiner unit includes a respective transmit combiner network and a respective receive splitter network; the combiner means being arranged to receive phase adjusted signals from said control means and to transmit substantially simultaneously a first one of said signals at a first angle of electrical tilt and a second one of said signals at a second angle of electrical tilt.  [paragraphs 21, 32]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide a combiner to receive signals that can be transmitted simultaneously at different tilts as taught by Thomas et al. in the system of Gharavi et al., in order to provide an antenna system that can be shared by different operators.
However, Gharavi et al., as modified by Thomas et al., fail to explicitly disclose wherein the second partial subset of beam signals does not include beam signals from the first partial subset of beam signals.
In the same field of endeavor, Tarighat Mehrabani shows and discloses wherein the second partial subset of beam signals does not include beam signals from the first partial subset of beam signals (sharing of the first RF repeater device (e.g. the RF repeater device 204) between the network A 506 and the network B 508; network A 506 and the network B 508 may be operated or managed by different operators or telecommunications service provider; the RF repeater device 204 may have multi-beam capable phased arrays; a subset of beams within same antenna array may be allocated to the network A 506, while another subset of beams within same antenna array are allocated to the network B 508 [paragraph 59]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to allocate a subset of beams to a subset of arrays for different network operators as taught by Tarighat Mehrabani in the system of Gharavi et al., as modified by Thomas et al., in order to provide a repeater device or node that can be shared between different service providers.
However, the combination of Gharavi et al. and Thomas et al., as modified by Tarighat Mehrabani, fails to specifically disclose wherein the defined set of beam signals serves an area defined in part by an origin angle of less than or equal to 180 degrees in at least one of the azimuthal or elevational directions.
In the same field of endeavor, Pu et al. show and disclose wherein the defined set of beam signals serves an area defined in part by an origin angle of less than or equal to 180 degrees in at least one of the azimuthal or elevational directions (an angle of the sector coverage formed by the antenna is 120 degrees; Each operator can set a signal transmitting parameter of an active antenna, for example, set a different antenna tilt angle, azimuth and beam width [paragraphs 59, 106]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide an antenna with 120 degrees coverage as taught by Pu et al. in the system of Gharavi et al. and Thomas et al., as modified by Tarighat Mehrabani, in order to provide sharing between operators within a coverage sector.
Consider claim 19, and as applied to claim 18 above, Gharavi et al. show and disclose the claimed invention except wherein the control circuit comprises: a first beam direction control panel circuit coupled to the first summation circuit: and a second beam direction control panel circuit coupled to the second summation circuit.
In the same field of endeavor, Thomas et al. show and disclose wherein the control circuit comprises: a first beam direction control panel circuit coupled to the first summation circuit: and a second beam direction control panel circuit coupled to the second summation circuit (the combiner means include first and second combiner units, where each combiner unit includes a respective transmit combiner network and a respective receive splitter network; the combiner means being arranged to receive phase adjusted signals from said control means and to transmit substantially simultaneously a first one of said signals at a first angle of electrical tilt and a second one of said signals at a second angle of electrical tilt.  [paragraphs 21, 32]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide a combiner to receive signals that can be transmitted simultaneously at different tilts as taught by Thomas et al. in the system of Gharavi et al., in order to provide an antenna system that can be shared by different operators.
Consider claim 20, and as applied to claim 19 above, Gharavi et al. show and disclose the claimed invention except wherein the first antenna panel is tilted relative to the second antenna panel.
In the same field of endeavor, Thomas et al. show and disclose wherein the first antenna panel is tilted relative to the second antenna panel (since the RP signals supplied to sub-arrays A and C differ by 90.degree., the electrical tilt of the antenna assembly is approximately 5 degree; direction of electrical tilt of the antenna assembly depends on the polarity of the phase shift applied to the signals supplied to the sub-arrays; where the signal to the upper sub-array (in this case sub-array A) has a positive phase and the lower sub-array (in this case sub-array C) has a negative phase shift, the angle of electrical tilt will be positive, i.e. above the normal boresight line [paragraph 99]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to adjust the tilt of two sub-arrays based on each on their degree difference as taught by Thomas et al. in the system of Gharavi et al., in order to provide an antenna system that can be shared by different operators.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Scherzer et al. (US 2003/0052828 A1) show and disclose antenna arrays may be utilized to allow multiple communication providers to share a common communication structure, such as a tower and/or base transceiver station (BTS), wherein it may be desired to utilize appreciably different beam forming characteristics with respect to a first sub-array associated with a first communication provider and a second sub-array associated with a second communication provider, reading on the claimed “A node for providing wireless communication services for a plurality of service providers to a service area with a defined set of beam signals; instruct the first antenna panel to generate a first partial subset of beam signals of the defined set of beam signals; instruct the second antenna panel to generate a second partial subset of beam signals of the defined set of beam signals; and arbitrate which of the communication signals from the plurality of service providers are transmitted through the first partial subset of beam signals and which of others of the communication signals from the plurality of service providers are transmitted through the second partial subset of beam signals,” (see abstract and paragraphs 7-11).
Cook (US 2014/0010149 A1) show and disclose a single, multi-service provider wireless access point, wherein a single radio 125 might communicate through a plurality of antennas 130, and the antennas 130 can be assigned to different sub-bands, such that the radio 125 communicates on a particular sub-band using a particular antenna 130 or antennas, reading on the claimed “A node for providing wireless communication services for a plurality of service providers to a service area with a defined set of beam signals; instruct the first antenna panel to generate a first partial subset of beam signals of the defined set of beam signals; instruct the second antenna panel to generate a second partial subset of beam signals of the defined set of beam signals,” (see abstract and paragraphs 7 and 26-28).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIME M HOLLIDAY whose telephone number is (571)272-8618. The examiner can normally be reached Monday-Friday, 7:30am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAIME M HOLLIDAY/           Examiner, Art Unit 2641